Name: 94/329/EC: Commission Decision of 24 May 1994 on specific financial contributions from the Community for the eradication of Newcastle disease in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  agricultural activity;  civil law;  environmental policy
 Date Published: 1994-06-11

 Avis juridique important|31994D032994/329/EC: Commission Decision of 24 May 1994 on specific financial contributions from the Community for the eradication of Newcastle disease in the Netherlands (Only the Dutch text is authentic) Official Journal L 146 , 11/06/1994 P. 0022 - 0022COMMISSION DECISION of 24 May 1994 on specific financial contributions from the Community for the eradication of Newcastle disease in the Netherlands (Only the Dutch text is authentic) (94/329/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 94/771/EC (2) and in particular Articles 3 and 4 thereof, Whereas outbreaks of Newcastle disease occurred in the Netherlands in 1992; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered; Whereas, as soon as the presence of Newcastle disease was officially confirmed the Dutch authorities took appropriate measures which included the measures as listed in Article 3 (2) of Council Decision 90/424/EEC; whereas such measures were notified by the Dutch authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Netherlands may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1992. The financial contribution by the Community shall be: - 50 % of the costs incurred by the Netherlands in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by the Netherlands for the cleaning, disinsectization and disinfection of holdings and equipment, - 50 % of the costs incurred by the Netherlands in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted. 2. The documents referred to in paragraph 1 shall be sent by the Netherlands no later than three months from the notification of this Decision. Article 3 This Decision is addressed to the Netherlands. Done at Brussels, 24 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 36, 8. 2. 1994, p. 15.